Citation Nr: 1706219	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in December 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The rating decision denied dependency and indemnity compensation under 38 U.S.C.A. § 1318 (DIC) and service connection for the cause of the Veteran's death.

In March 2014, the Board denied DIC and remanded the cause of death issue.  In March 2016, the Board again remanded the cause of death issue.  

The Board's March 2016 remand also observed that the issue of the appellant's entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or being housebound, for purposes of accrued benefits, was pending before the RO prior to the Veteran's death.  That matter had not been fully addressed by the Agency of Original Jurisdiction (AOJ) and the Board referred it to the AOJ for all appropriate actions.

A review of the record reveals that the AOJ has still not undertaken any action on the claim for SMC for purposes of accrued benefits.  The Board again refers the claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board's March 2016 remand identified a pending claim of entitlement to a rating in excess of 50 percent for PTSD, for purposes of accrued benefits, which the AOJ had not to date addressed.  The Board found that this issue was inextricably intertwined with the cause of death issue, and actions relating to this issue were needed prior to entry of a final administrative decision for the cause of death issue.  

The Board specifically requested that, following appropriate development, inclusive of compliance with the VA's duties to notify and assist and specifically to include obtaining all pertinent VA treatment records compiled prior to death, the AOJ undertake rating action with respect to the reasonably raised claim of entitlement to a rating in excess of 50 percent for PTSD, for purposes of accrued benefits.

However, a review of the record reveals that the AOJ has not undertaken the requested development or adjudication of the increased evaluation issue.  As a result, since the claims are inextricably intertwined, the Board cannot adjudicate the cause of death issue at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Following appropriate development, inclusive of compliance with the VA's duties to notify and assist and specifically to include obtaining all pertinent VA treatment records compiled prior to death, undertake rating action with respect to the reasonably raised claim of entitlement to a rating in excess of 50 percent for PTSD, for purposes of accrued benefits. 

2.  Then, readjudicate the issue on appeal of entitlement to service connection for the cause of the Veteran's death, and if the benefit sought is not granted to the appellant's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

